Opinion filed July 31, 2008











 








 




Opinion filed July 31, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00199-CV
                                                    __________
 
                                CITY OF ABILENE, TEXAS, Appellant
 
                                                             V.
 
                                    KAREN
LOUISE CORNETT AND 
 
HUSBAND, DEAN CORNETT, Appellees
 

 
                                         On
Appeal from the 350th District Court
                                                          Taylor
County, Texas
                                                   Trial
Court Cause No. 8086-D
 

 
                                             M
E M O R A N D U M  O P I N I O N
Appellant
has filed in this court a motion to dismiss its appeal.  Appellant states in
its motion that the parties have entered into a settlement agreement.  The
motion is granted, and the appeal is dismissed.
 
July 31, 2008                                                                           PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.